Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher George on 25 January 2022.

The application has been amended as follows: 

1. (Currently Amended) A fan blade comprising: 
an exterior body including a first side and a second side; 
a first hairpin structure directly coupled to (a) the first side of the exterior body and (bb the second side of the exterior body; and 
a second hairpin structure directly coupled to (a) the first side and (b) the second side, the first hairpin structure in contact with the second hairpin structure, 
wherein the first hairpin structure and the second hairpin structure are made from different materials.


12. (Currently Amended) A turbine engine comprising: 
a compressor; 
a turbine; and 
a rotor including a fan blade, the fan blade including a first hairpin structure directly coupled to (a) a first side of a first interior wall of the fan blade and (b) a second side of a second interior wall of the fan blade, 
wherein the fan blade includes a second hairpin structure directly coupled to the first side of the first interior wall of the fan blade and the second side of the second interior wall of the fan blade
wherein the first hairpin structure and the second hairpin structure are made from different materials.
13. (canceled)
14. (Currently Amended) [[A]]The turbine engine of claim [[13]]12, wherein, when [[a]]the first side of the first interior wall and [[a]]the second side of the second interior wall compress together, the first hairpin structure and the second hairpin structure rub against each other.
15. (canceled)
16. (canceled)
17. (canceled)
18. (canceled)
19. (canceled)
20. (canceled)

This amendment was made to move allowable subject matter into independent claims 1 and 12. Further, the examiner found no way for withdrawn claims 15-20 to be properly rejoined so they have been canceled.

Allowable Subject Matter
Claims 1-2, 4-12 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While there was art found that provided hairpin structures in the blade that were directly coupled to both walls of the blade, those structures were used to form cooling passages in the blade and not for damping. Because of this, there was no benefit found for providing differing materials for the two hairpin structures of the blade, so it would not have been obvious to modify the structures to make the hairpin structures have different materials. No other art was found that provided the structures with a damping effect or having two different materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	1/28/2022